[Cite as State v. Inman, 2011-Ohio-3438.]



                                             IN THE COURT OF APPEALS OF OHIO
                                                 FOURTH APPELLATE DISTRICT
                                                      ROSS COUNTY


STATE OF OHIO,                                                  :

            Plaintiff-Appellee,                                 :     Case No.    10CA3176

            vs.                                                 :

DONALD F. INMAN, III,                                           :     DECISION AND JUDGMENT ENTRY


            Defendant-Appellant.                                :

_________________________________________________________________

                                                         APPEARANCES:

COUNSEL FOR APPELLANT: Thomas M. Spetnagel, Spetnagel & McMahon, 42 East Fifth Street, Chillicothe, Ohio 45601

                                                   1
COUNSEL FOR APPELLEE: Matthew S. Schmidt, Ross County Prosecuting Attorney, and Richard W. Clagg, Ross County
                                       Assistant Prosecuting Attorney, 72 North Paint Street, Chillicothe, Ohio 45601
                                                                                                      CRIMINAL
APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 6-30-11

ABELE, J.

            {¶ 1} This is an appeal from a Ross County Common Pleas Court judgment of conviction and sentence.          Donald F.

Inman, III, defendant below and appellant herein, pled guilty to (1) possession of marijuana in violation of R.C. 2925.11, and (2)

cultivation of marijuana in violation of R.C. 2925.04.   Appellant assigns the following error for review:

                      “APPELLANT WAS DENIED NOTICE OF HIS RIGHT TO AN APPEAL AND/OR NOTICE

            1
             Michael M. Ater, former Ross County Prosecuting Attorney, now serves as a Ross County Common Pleas judge.
                                                                                                                                    2
                     OF THE PROCEDURES AND TIME LIMITS INVOLVED IN PROCEEDING WITH AN
                     APPEAL, INCLUDING, BUT NOT LIMITED TO, HIS RIGHT TO HAVE ASSISTANCE OF
                     APPOINTED COUNSEL FOR THE APPEAL AS REQUIRED BY CRIMINAL RULE 32(B).”

          {¶ 2} On February 6, 2009, the Ross County Grand Jury returned an indictment that charged appellant with the

aforementioned offenses. He initially pled not guilty, but later pled guilty.    The trial court accepted his plea and at sentencing

merged the two counts and imposed a mandatory eight year prison term.           No immediate appeal was taken from that

judgment.

          {¶ 3} Subsequently, appellant filed (1) a pro se motion for leave to file a delayed appeal; and (2) an actual Notice of

Appeal contemporaneously with his motion.         We granted appellant’s motion and the matter is properly before us for review.

          {¶ 4} Appellant asserts that the trial court erred by not informing him of his appeal rights at the sentencing hearing.

 As a result, he reasons, his “sentence must be reversed.”      The prosecution counters that the trial court gave appellant the

requisite notice in the petition to enter guilty plea, which appellant in fact signed.   We believe, however, that any error that

involves informing appellant of his right to appeal has been rendered moot.        Appellant's App.R. 5(A)(1)(a) successful motion

for delayed appeal remedied any alleged defect.       Likewise, any errors that do not affect a substantial right must be

disregarded.      See Crim.R. 52(B).   We do not believe that appellant suffered any prejudice after we granted his motion for a

delayed appeal.

          {¶ 5} Second, sound policy considerations weigh against appellant's argument.           The only error that appellant

alleges has been rendered harmless by granting appellant's request for a delayed appeal.        We see nothing to be gained by a

re-sentencing when appellant has not challenged the propriety of his conviction or his actual sentence.       Generally, appellate

courts must act to preserve scarce judicial resources. See State v. Kleekamp, Montgomery App. No. 23533, 2010-Ohio-1906, at

¶99; State v. Wooten (Apr. 16, 1983), Athens App. No. 1284 (Stephenson, P.J., Dissenting).
                                                                                                                                    3
          {¶ 6} With respect to appellant’s claim that his actual judgment of conviction should be reversed because of the

alleged failure to inform him of his appeal rights, appellant cites no authority that precisely addresses that issue and we have

found none in our research.     We, however, are disinclined to accept appellant's invitation to reverse his judgment of

conviction when we have remedied the alleged error that forms the basis of his complaint.            Accordingly, based upon the

foregoing reasons we hereby overrule appellant's assignment of error and affirm the trial court's judgment.

                                                                                 JUDGMENT AFFIRMED.
                                                       JUDGMENT ENTRY

          It is ordered that the judgment be affirmed and appellee to recover of appellant costs herein taxed.

          The Court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this Court directing the Ross County Common Pleas Court to carry this
judgment into execution.

          If a stay of execution of sentence and release upon bail has been previously granted, it is continued for a period of
sixty days upon the bail previously posted. The purpose of said stay is to allow appellant to file with the Ohio Supreme Court
an application for a stay during the pendency of the proceedings in that court. The stay as herein continued will terminate at
the expiration of the sixty day period.

         The stay will also terminate if appellant fails to file a notice of appeal with the Ohio Supreme Court in the forty-five
day period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Ohio Supreme Court. Additionally, if the Ohio Supreme
Court dismisses the appeal prior to the expiration of said sixty days, the stay will terminate as of the date of such dismissal.

          A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.

          Harsha, P.J. & McFarland, J.: Concur in Judgment & Opinion

                                                                                 For the Court




                                                                                 BY:
                                                                          Peter B. Abele, Judge
                                                                                                                           4



                                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.